Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Information under 37 CFR 1.105
No IDS was filed for this application. The applicant and/or the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application (see MPEP §§ 704.10 - 704.13). In response to this requirement, please provide a copy of any related and pertinent information, such as non-patent literature, published application(s) or patent(s) (U.S. or foreign), that was used to assist in the drafting of this application. The applicant is reminded of the duty to disclose information that is material to patentability (see 37 CFR § 1.56).  A complete reply to the instant Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the instant Office action.

Specification
The disclosure is objected to because of the following informalities: In the specification, paragraphs [0018]-[0019], there appears to be typographical errors for the bacteria concentration numbers. For example, in paragraph [0018], line 6, “1x105” should read “1x105” (i.e. the last number is not superscripted).
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, lines 2-3, “the step of determining at least one…” should read “the step of determining the at least one …” for improved antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation "the number of a second plurality…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, claim 9 recites the limitation "the number of a second plurality…" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. The claims recite receiving pre-incubation analysis results; determining, according to the pre-incubation analysis results, a duration for performing a post-incubation analysis; and determining start times according to the determined duration of time (e.g. see claims 1 and 8). 
The limitations of receiving pre-incubation analysis results; determining, according to the pre-incubation analysis results, a duration for performing a post-incubation analysis; and determining start times according to the determined duration of time are processes that under its broadest reasonable interpretations, covers performance of the limitation in the mind, i.e. mental processes. Further, for claim 8, other than reciting “a non-transitory machine-readable storage medium containing machine-readable instructions configured to cause a processor…to perform operations…”, nothing in the claimed elements precludes the step from practically being performed in the mind. For example, “receiving” and “determining” in the context of the claims encompasses a user receiving and determining information. Additionally, but for the “…processor…”, “receiving” and “determining” in the context of the claims encompasses a user receiving and determining information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite abstract ideas.
This judicial exception is not integrated into a practical application. Regarding claim 1, the claim only recites steps of receiving analysis results and determining a duration of time and at least one of the start times. The claimed limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (e.g. there is no claimed step of performing pre-incubation analysis, post-incubation analysis, or incubation, which would integrate the abstract idea into a practical application). The claim is directed to an abstract idea.
Regarding claim 8, the claim only recites the structures of a non-transitory machine-readable medium configured to cause a processor and fluid handling system to performing the specific steps as claimed. The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claimed limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/             Examiner, Art Unit 1798  
                                                                                                                                                                                         /JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798